E        OBZNEY       GENE
                       OF   TEXAS




                             October 3, 1961

Honorable William K. Peace   Opinion No. w-1158
Acting State Librarian
Austin, Texas                 Re:   Construction of Sec. 2
                                    of the Position Classi-
                                    fication Act, and of
                                    Set 0 13b of Art. III,
                                    page 111-188, Hiring
                                    Policies of the Appro-
                                    priation Act, in
                                    reference to employ-
                                    ing of two half-time
                                    employees to fill one
                                    rfull%ime position and
Dear Mr. Peace:                     related question.
          We are in receipt of your letter of recent
date in which you request an opinion from this office
regarding construction of Section 2 of the Position
Classification Act, and of Section 13b of Article
III, page 111-188, Hiring Policies of the Appropriation
Act, in reference to employing 't-lo
                                   part-time employees
to fill one full time position. From your letter we
quote the following question:
           "1. Will the salary, if used full-
            time for some months of the year,
            and half-time for the remaining
            months, with the position filled
            by the same student employees as
            heretofore, be increased or
            adjusted at the same rate as if
            the position had been and would
            continue to be filled by the same
            employee on a constant full-time
            basis?"
           Section 13b(4) of Article III is set out as
follows:
           "(4) Part Time Employees. Regular
            full-time positions paid out of funds
            appropriated for 'Salaries of Classi-
            fied Positions' may also be filled by
Honorable William K. Peace, page 2 (~~-1158)

            part-time employees. In computing
            salaries of these employees, the rate
            of pay shall be proportional to the
            regular rate authorized for full-
            time employment."
          It is the opinion of this office that under the
Position Classification Act the salary of a part-time
employee is to be determined in the same manner as the
salary of a full-time employee, and that it shall be
increased or adjusted as if the position were held by a
full-time employee. However, this increase or adjustment
would only be proportioned to the regular rate of
adjustment given to full-time employees. We are enclosing
a copy of our opinion W-1135 for your information.

                       SUMMARY
            The salary of a part-time employee
            under the Position Classification
            Act is to be determined in the same
            manner as the salary of a full-time
            employee but on a proportioned
            basis.
                              Yours very truly,
                              WILL WILSON
                              Attorney General of Texas


JTW:lgh


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
1%'
 . Ray Scruggs
Bob Eric Shannnon
Elmer McVey
John C. Steinberger
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.